Citation Nr: 1145928	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  03-08 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial rating for a right total hip replacement and residuals of a fracture of the right femoral neck, rated 30 percent disabling from May 1, 1986 to May 31, 1989, 10 percent disabling from June 1, 1989 to February 26, 1997, 30 percent disabling from February 27, 1997 to June 1, 2004, and 50 percent disabling since August 1, 2005.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) prior to December 31, 2003 (except for a period when a temporary total rating was in effect).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to January 1985.

These matters initially came before the Board of Veterans' Appeals (Board) from a March 1985 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO granted service connection for residuals of a fractured right femur and assigned an initial noncompensable disability rating, effective January 3, 1985.

In May 1985, the RO assigned an initial 100 percent prestabilization rating under Paragraph 28 of the Schedule for Rating Disabilities for the service-connected right hip disability, effective January 3, 1985.  An initial 30 percent disability rating was assigned from May 1, 1986 in a January 1986 rating decision.  As the Veteran was granted the full benefit she sought during the period from January 3, 1985 to April 30, 1986, her claim for a higher initial rating for a right hip disability during this period is not on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 1989, the RO assigned an initial 10 percent disability rating for the service-connected right hip disability, effective June 1, 1989.

In August 1997, the RO assigned an initial 20 percent disability rating for the service-connected right hip disability, effective February 27, 1997.
In May 2004, the RO granted a TDIU, effective December 31, 2003.  However, as explained below, the issue of entitlement to a TDIU prior to this date remains before the Board as part of the appeal for a higher initial rating for the service-connected right hip disability.

In January 2005, a Decision Review Officer (DRO) assigned the following revised initial ratings for a total right hip replacement and residuals of a fracture of the right femoral neck:  a 30 percent rating from February 27, 1997 to June 1, 2004; a temporary 100 percent rating from June 2, 2004 to July 31, 2005 due to prosthetic replacement of the hip joint; and a 30 percent rating from August 1, 2005.  As the Veteran was granted the full benefit she sought during the period from June 2, 2004 to July 31, 2005, her claim for a higher initial rating for a right hip disability during this period is not on appeal.  See Id.

In the January 2005 decision, the DRO also granted special monthly compensation on account of being housebound, effective from June 2, 2004 to August 1, 2005.  

In August 2005, a DRO assigned an initial 50 percent disability rating for the service-connected right hip disability, effective August 1, 2005.

The Veteran testified before the undersigned at a July 2006 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with her claims folder.

In November 2006, the Board denied the claim for higher initial ratings for the service-connected right hip disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In December 2008, the Court vacated the Board's November 2006 decision and remanded the case for readjudication in compliance with directives specified in a December 2008 Joint Motion filed by counsel for the Veteran and VA.

In August 2009, the Board remanded the higher initial rating issue for further development.
The Veteran had also perfected an appeal with regard to the issues of entitlement to service connection for lower back and right knee disabilities.  In the January 2005 decision, the DRO granted service connection for these disabilities, and thereby resolved the appeal as to those issues.

The issues of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 and entitlement to a permanent status of the total disability rating have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence indicates that the Veteran's service-connected right hip disability may have worsened since her last VA examination in February 2009.  For example, the February 2009 VA examination report reveals that ranges of hip flexion, external rotation, and internal rotation were recorded as to 100 degrees, 40 degrees, and 30 degrees, respectively.  However, a March 2010 VA consultation note indicates that ranges of hip flexion, external rotation, and internal rotation were recorded as to 90 degrees, 20 degrees, and 10 degrees, respectively.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected right hip disability is triggered.
The Court has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent her from securing and following all gainful employment for which her education and occupational experience would otherwise qualify her.  38 C.F.R. § 4.16(a) (2010).  An evaluation must be made as to whether there are circumstances in the veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a)

In May 2004, the RO granted a TDIU, effective December 31, 2003.  Therefore, the issue of entitlement to a TDIU is not before the Board as for the period since that date.  However, the effective date of service connection for the Veteran's right hip disability is January 3, 1985 and there is evidence that she experienced periods of unemployment between that date and December 31, 2003 and she reported employment problems due to her right hip disability.  Given the evidence of a current disability, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice for the period prior to December 31, 2003.  

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. 
§ 4.16(a).  A TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect. VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 (1999).

As the Veteran was granted an initial 100 percent rating for the service-connected right hip disability from January 3, 1985 to April 30, 1986, the question of entitlement to a TDIU during this period is not at issue.

As for the other periods on appeal, the Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on her ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The evidence does not include an opinion as to whether the Veteran's service-connected disabilities, alone, were sufficient to prevent her from securing and following employment for which her education and occupational experience would have otherwise qualified her prior to December 31, 2003.

As the Veteran's service-connected psychiatric disability, lower back disability, and right hip scar are all of common etiology (i.e. the service-connected right hip disability), the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) were met as of November 30, 2001.  However, the percentage ratings did not meet the scheduler requirements during the period from May 1, 1986 to November 29, 2001.  See 38 C.F.R. § 4.25 (2011).  VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Furthermore, the issue of entitlement to a TDIU prior to December 31, 2003 is inextricably intertwined with the issue of entitlement to a higher initial rating for a right total hip replacement and residuals of a fracture of the right femoral neck.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  

The Veteran has reported and a review of records associated with her claims file reflects that she has received treatment for her right hip disability from the following private treatment providers: Dr. Beth Jackson; Dr. Fultz; Kimbrough Ambulatory Care Center; Orthopaedic Surgeons of Central Pennsylvania, Ltd.; Dr. Calega; Dr. Gallagher; Seidle Hospital; Orthopaedic Institute of Pennsylvania; and Keystone Rehabilitation Systems.  There is no evidence that the AOJ has taken any efforts to obtain records from these treatment providers and the majority of the private treatment records in the claims file have been submitted by the Veteran.  However, it is unclear as to whether all available records have been obtained.

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  Any additional treatment records for a right hip disability from the above listed treatment providers are directly relevant to the higher initial rating and TDIU issues currently on appeal.  A remand is also necessary to attempt to obtain any additional private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete authorizations to obtain all records of her treatment for psychiatric, right hip, lower back, right knee, and right leg disabilities from the following treatment providers: Dr. Beth Jackson; Dr. Fultz; Kimbrough Ambulatory Care Center; Orthopaedic Surgeons of Central Pennsylvania, Ltd.; Dr. Calega; Dr. Gallagher; Seidle Hospital; Orthopaedic Institute of Pennsylvania; and Keystone Rehabilitation Systems.  

If the Veteran fails to furnish any necessary releases for private treatment records, she should be advised to obtain the records and submit them to VA.

All efforts to obtain these treatment records should be documented in the claims file.  If these records are unavailable, the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning her claims and she should be advised to submit any records in her possession.  All such notification must be documented in the claims file.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of her service-connected right hip disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of right hip motion should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain. 

The examiner should characterize any right hip weakness, pain, or limitation of motion as "moderately severe" or "markedly severe." 

The examiner should report whether there is any ankylosis of the right hip.  If ankylosis is present, the examiner should report whether it is favorable or unfavorable, its severity, the angle at which the hip is held, and whether crutches are necessitated.

The examiner should also report whether there is any flail joint of the hip and the nature and severity of any impairment of the femur.

The examiner should also report the severity of any scars associated with the service-connected right hip disability, to include whether they cause any limited motion, scar size, and whether they are deep, nonlinear, superficial, unstable, or painful.

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, the claims file should be referred to a VA physician with appropriate expertise to determine whether the Veteran's service-connected disabilities prevented her from securing and following substantially gainful employment for which her education and occupational experience would have otherwise qualified her prior to December 31, 2003.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The opinion provider should opine, as to any period from May 1, 1986 to February 26, 1997, as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (residuals of a fracture of the right femoral neck; and shortening of the right leg) would, in combination, have prevented her from securing and following substantially gainful employment for which her education and occupational experience would have otherwise qualified her. 

The opinion provider should also opine, as to any period from February 27, 1997 to November 29, 2001, as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (residuals of a fracture of the right femoral neck; shortening of the right leg; degenerative disc disease L4-L5; and a right knee strain with degenerative joint disease) would, in combination, have prevented her from securing and following substantially gainful employment for which her education and occupational experience would have otherwise qualified her. 

The opinion provider should also opine, as to any period from November 30, 2001 to December 30, 2003, as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (residuals of a fracture of the right femoral neck; shortening of the right leg; degenerative disc disease L4-L5; a right knee strain with degenerative joint disease; bipolar disorder; and residuals of a right hip scar) would, in combination, have prevented her from securing and following substantially gainful employment for which her education and occupational experience would have otherwise qualified her. 

The opinion provider must provide reasons for each opinion. 

If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The opinion provider is advised that the Veteran is competent to report her symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions.

If the opinion provider rejects the Veteran's reports, he or she must provide a reason for doing so.

4.  The AOJ should review the examination report/opinion to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

5.  If, after completion of instructions 1 through 5 above, the schedular requirements for a TDIU are not met for the period from May 1, 1986 to November 29, 2001, the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) for the period from May 1, 1986 to November 29, 2001.

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



